           Case 1:20-cv-00224-MKV Document 19 Filed 10/08/20 Page 1 of 2


                                                                                                10/8/2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
M.D., individually and on behalf of M.K., a                             :
child with a disability,                                                :
                                                                        :
                                    Plaintiff,                          :   ORDER
                                                                        :
                  -v-                                                   :   20-CV-224 (MKV) (JLC)
                                                                        :
NEW YORK CITY DEPARTMENT OF                                             :
EDUCATION,                                                              :
                                                                        :
                                    Defendant.                          :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By Order of Reference dated October 7, 2020 (Dkt. No. 18), Judge Vyskocil

referred this case to me for settlement. The parties are directed to advise the Court

within 30 days when they wish to schedule a settlement conference. The parties

should do so by filing a letter-motion on the docket that indicates at least three

dates that are mutually convenient for the parties. Alternatively, counsel are free

to e-mail my deputy clerk, David Tam, at David_Tam@nysd.uscourts.gov to find a

mutually convenient date for the parties and the Court. In light of the COVID-19

pandemic, any settlement conference in the foreseeable future will likely be

conducted telephonically. Using the Court’s conference line system, the Court will

begin the settlement conference in joint session with all parties on the line before
        Case 1:20-cv-00224-MKV Document 19 Filed 10/08/20 Page 2 of 2




breaking into private session and speaking to the parties individually, as the

technology the Court is using can facilitate breakout sessions with each side.

      SO ORDERED.

Dated: October 8, 2020
       New York, New York
